Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, effective as of December 23, 2005 by and between Max L. Lukens (the
“Executive”) and Stewart & Stevenson Services, Inc., a Texas corporation (the
“Company”).

 

WHEREAS, the Executive and the Company are parties to that certain employment
agreement, dated February 1, 2004 (the “2004 Agreement”); and

 

WHEREAS, the Compensation Committee of the Board (the “Compensation Committee”)
has determined that the performance goals established with respect to the bonus
described in Section 4(b) of the 2004 Agreement (the “Initial Bonus”) have been
achieved; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) desires to continue
to retain the Executive as the President and Chief Executive Officer of the
Company and thereafter as an advisor, and to encourage the attention and
dedication to the Company of the Executive as a member of the Company’s
management, in the best interests of the Company and its shareholders;

 

WHEREAS, in consideration of the Executive’s agreeing to enter into this
Agreement and remain in the position of President and Chief Executive Officer of
the Company through February 1, 2007, the Board has determined to accelerate the
payment of the Initial Bonus;

 

WHEREAS, in order to effectuate the foregoing, the Company and Executive wish to
enter into this Agreement on the terms and conditions set forth below; and

 

WHEREAS, the Executive is willing to continue to serve the Company, on the terms
and conditions herein provided; and

 

WHEREAS, the Company and the Executive have simultaneously herewith executed a
Severance Agreement (the “Severance Agreement”);

 

NOW, THEREFORE, in order to effectuate the forgoing, and in consideration of the
premises and the respective covenants and agreements of the parties herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Employment; Term.  The Company hereby agrees to employ the
Executive, and the Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth.  The period of employment of the Executive by
the Company hereunder (the “Employment Period”) shall commence on the date first
written above (the “Effective Date”) and shall end on the Executive’s Date of
Termination (as defined in Section 7(b) hereof).  The term of this Agreement
(the “Term”) shall begin on the Effective Date and shall end on February 1,
2010.  The period beginning on the Effective Date and ending on February 1, 2007
is herein referred to as the “Base Term”, and the period beginning on
February 1, 2007 and ending on February 1, 2010 is herein referred to as the
“Ancillary Term”.

 

2.             Position and Duties.  As of the Effective Date and for the Base
Term, the Executive shall be employed by the Company as President and Chief
Executive Officer of the Company, in which capacity the Executive shall perform
the usual and customary duties of such

 

--------------------------------------------------------------------------------


 

office, which shall be those normally inherent in such capacity in U.S. publicly
held corporations of similar size and character.

 

During the Ancillary Term the Executive shall serve the Company as an advisor to
the senior executives of the Company with respect to strategy, management
development and other matters consistent with the Executive’s experience and
expertise and consistent with the Executive’s having completed the Base Term as
Chief Executive Officer of the Company.

 

The Executive agrees and acknowledges that, in connection with his employment
relationship with the Company, the Executive owes fiduciary duties to the
Company and will act accordingly.

 

During the Base Term, the Executive agrees to devote substantially his full
time, attention and energies to the Company’s business and agrees to faithfully
and diligently endeavor to the best of his ability to further the best interests
of the Company.  The Executive shall not engage in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage.  Subject to the covenants of Section 9 herein, this shall
not be construed as preventing the Executive from investing his own assets in
such form or manner as will not require his services in the daily operations of
the affairs of the companies in which such investments are made.  Further,
subject to Section 9 herein, the Executive may serve as a director of other
companies so long as such service is not detrimental to the Company and does not
interfere with his service to the Company and so long as such service does not
present the Executive with a conflict of interest.

 

During the Ancillary Term, the Executive agrees at such times as requested (with
such requests to be commercially reasonable) to advise the senior executives of
the Company; provided however, the parties agree that the Executive shall not be
required to provide services for more than fifteen days per year (including time
in which Executive serves as a director).  The parties may, by mutual agreement,
increase the time Executive shall provide such services during the Ancillary
Term.

 

In keeping with the Executive’s fiduciary duties to the Company, the Executive
agrees that he shall not knowingly, directly or indirectly, become involved in
any Conflict of Interest, or upon discovery thereof, allow such a conflict to
continue.  Moreover, the Executive agrees that he shall promptly disclose to the
Board any facts known to him which might involve any reasonable possibility of a
Conflict of Interest.  For purposes of this paragraph,  Conflict of Interest on
the part of the Executive shall be defined as:  (a) ownership of a material
interest in, acting in any material capacity for, or accepting directly or
indirectly any material payments, services or loans from a supplier, contractor,
subcontractor, customer or other entity with which the Company does business;
(b) misuse of information or facilities to which the Executive has access in a
manner which will be materially detrimental to the Company’s interest;
(c) disclosure or other misuse of material Confidential Information (as defined
in Section 9); (d) acquiring or trading in, directly or indirectly, other
properties or interests material to the design, manufacture or marketing of
products designed, manufactured or marketed by the Company; (e) the
appropriation to the Executive or the diversion to others, directly or
indirectly, of any material opportunity in which it is known or could reasonably
be anticipated that the Company would be interested; or (f) the ownership,
directly or indirectly, of a material interest in an enterprise in competition
with the Company or its dealers and distributors or acting as a director,
officer,

 

2

--------------------------------------------------------------------------------


 

partner, consultant, employee or agent of any enterprise which is in competition
with the Company or its dealers or distributors.

 

3.             Place of Performance.  In connection with the Executive’s
employment by the Company, the Executive’s principal business address shall be
at the Company’s current principal executive offices in Houston, Texas (the
“Principal Place of Employment”) or in such other place as the Executive and the
Company may agree.

 

4.             Compensation and Related Matters.

 

(a)           Base Salary.  During the Base Term, the Company shall pay the
Executive an annual base salary (“Base Salary”), payable in approximately equal
installments in accordance with the Company’s customary payroll practices.  The
Base Salary shall be $750,000.  The Base Salary may not be decreased during the
Base Term.  During the Base Term, the Executive shall not be eligible for any
equity compensation provided for or afforded to members of the Board of
Directors as such.

 

(b)           Bonuses.

 

(i)            Initial Bonus.  As soon as practicable after the date hereof, but
in no event later than December 31, 2005, the Company shall pay to the Executive
a lump sum amount in cash equal to $1,500,000 in consideration of the
achievement of the performance goals established with respect to the contingent
bonus award contemplated by Section 4(b) of the 2004 Agreement.

 

(ii)           Discretionary Bonuses.  At the end of the Base Term, the
Executive shall be eligible for a discretionary bonus (the “Discretionary
Bonus”) taking into account the following criteria: (A) return during the Base
Term on net capital employed in the Company’s businesses on a consolidated
basis; (B) the Company’s earnings per share during the Base Term; (C) the
Company’s revenues during the Base Term; (D) the development of the Company’s
management team so as to facilitate a succession plan to come into effect after
the Base Term; (E) the successful winding down of the DES segment of the
Company’s business and (F) meeting performance objectives for Automotive Technik
(Holdings) Limited.

 

The Discretionary Bonus shall be paid as promptly as possible after the end of
the Base Term, but in any event prior to April 1, 2007.   The Executive shall be
eligible for a Discretionary Bonus of up to 100 (for target level performance)
percent of his annual Base Salary during the Term (up to $750,000) but the
actual amount thereof shall, in any event, be dependent upon the assessment of
the members of the Compensation Committee and other members of the Board who are
independent directors, in good faith, of his performance and contribution to the
Company during the Base Term taking the above factors into account; provided,
however, in the event there is a Change in Control as defined in the Severance
Agreement, the Discretionary Bonus shall be $750,000, subject to the termination
provisions of the Severance Agreement during the Term of the Severance
Agreement.

 

(c)           Ancillary Term Compensation.  During the Ancillary Term, the
Executive, shall not be eligible for any equity compensation provided for or
afforded to members of the Board of Directors as such.  During the Ancillary
Term, the Company shall pay the Executive an

 

3

--------------------------------------------------------------------------------


 

annual salary of $35,000, payable in approximately equal installments in
accordance with the Company’s customary payroll practices.  In the event the
parties by mutual agreement increase the time the Executive shall provide
services from that provided in Section 2, the Company shall pay the Executive an
additional $6,250 per day for such services. The compensation to be paid to the
Executive for his services during the Ancillary Term is herein referred to as
the “Ancillary Term Compensation”.

 

(d)           Stock Option.  If the Exective remains employed with the Company
on February 1, 2006 (the “Grant Date”), the Executive will be granted an option
to purchase 5,000 shares of the Company’s common stock under the Stewart &
Stevenson Services, Inc. 1988 Nonstatutory Stock Option Plan, as amended and
restated effective as of June 10, 1997 (the “1988 Option Plan”), which shall be
subject to the terms and conditions thereof and of the stock option agreement
with respect thereto as contemplated by the 1988 Option Plan.  The option
agreement for such option shall contain the same terms as are specified in the
Executive’s option agreement dated March 31, 2004; provided however that the per
share exercise price applicable to such option shall be the fair market value of
a share of the Company’s common stock on the Grant Date (determined in
accordance with the terms of the 1988 Option Plan) and such option shall be
fully exercisable on the first anniversary of the date of grant of such option.

 

(e)           Expenses.  The Company shall promptly reimburse the Executive for
all reasonable (taking into account the character of the office of Chief
Executive) business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.

 

(f)            Other Benefits.  During the Employment Period, the Executive
shall be entitled to participate in all of the employee benefit plans and
arrangements, other than equity compensation and bonus plans, made available by
the Company to its other senior executive officers, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements, and shall be entitled to all perquisites and special benefits
suitable to the character of the Chief Executive Officer while acting as Chief
Executive Officer.  Notwithstanding the foregoing, the Company shall have the
right to change, amend or discontinue any benefit plan, program, or perquisite,
so long as such changes are similarly applicable to senior executive officers of
the Company (or any successor to its business and/or assets) generally.

 

(g)           Vacation.  During the Employment Period, the Executive shall be
entitled to vacation in accordance with reasonable and customary vacation
practice for chief executive offices of New York Stock Exchange listed companies
of a size similar to the Company’s size.

 

(h)           Services Furnished.  During the Employment Period, the Executive
shall at all times be provided with office space, clerical assistance and such
other facilities and services as are suitable to his then position.

 

5.             Offices.  Subject to Sections 2, 3 and 4 hereof, during the Base
Term the Executive agrees to serve without additional compensation, if elected
or appointed thereto, as a director of any of the Company’s subsidiaries and as
a member of any committees of the board of directors of any such corporations,
and in one or more executive positions of any of the

 

4

--------------------------------------------------------------------------------


 

Company’s subsidiaries, provided that the Executive is indemnified for serving
in any and all such capacities on a basis no less favorable than is currently,
or may in the future be, provided to any other director or officer of the
Company, any of its subsidiaries or in connection with any such executive
position, as the case may be.

 

6.             Termination.  The Employment Period shall end in the event of a
termination of the Executive’s employment in accordance with any of the
provisions of Section 6 or 7, and the Term shall expire in the event of a
termination of Executive’s employment by the Company for Cause or by the
Executive without Good Reason, in each case, on the Executive’s Date of
Termination.

 

(a)           Death.  The Executive’s employment hereunder shall terminate upon
his death.

 

(b)           Disability.  If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of his duties hereunder for the entire period of ninety
(90) days in the aggregate during any period of twelve (12) consecutive months
or it is reasonably expected that such disability will exist for more than such
period of time, and within thirty (30) days after written Notice of Termination
(as defined in Section 7) is given (which notice may be given during such ninety
(90) day period) shall not have returned to the performance of his duties
hereunder on a full-time basis, the Company may terminate the Executive’s
employment hereunder for “Disability.”

 

During any period that the Executive fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness (“Disability Period”),
the Executive shall continue to receive his Base Salary or his Ancillary Term
Compensation, as the case may be, at the rate in effect at the beginning of such
period as well as all other payments and benefits set forth in Section 4 hereof,
reduced by any payments made to the Executive during the Disability Period under
the disability benefit plans of the Company then in effect or under the Social
Security disability insurance program.

 

(c)           Cause.  The Company may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon the occurrence of
any of the following events:

 

(i)            the commission by the Executive of an act of fraud, embezzlement,
theft or other criminal act constituting a felony;

 

(ii)           the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after issuance of a Notice of
Termination for Good Reason by the Executive) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties; or

 

5

--------------------------------------------------------------------------------


 

(iii)          the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise.

 

provided, that, the Executive shall have thirty (30) business days from the date
on which the Executive receives the Company’s Notice of Termination for Cause
under clause (ii) or (iii) above to remedy any such occurrence otherwise
constituting Cause under such clause (ii) or (iii).  For purposes of clauses
(ii) and (iii) of this definition, no act, or failure to act, on the Executive’s
part shall be deemed to be “willful” unless done, or omitted to be done, by the
Executive in bad faith and without reasonable belief that the Executive’s act,
or failure to act, was in the best interest of the Company.

 

Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with his counsel, to be heard before the
Board), finding in the good faith opinion of the Board on clear and convincing
evidence there is Cause as set forth in this Section 6(c), specifying the
material particulars thereof and, if applicable, determining that such Cause has
not been remedied within the applicable 30-day time frame specified in
Section 6(c).

 

(d)           Good Reason.  The Executive may terminate his employment hereunder
for “Good Reason.”  Good Reason for the Executive’s termination of employment
shall mean the occurrence, without the Executive’s prior written consent, of any
one or more of the following;

 

(i)            the assignment to the Executive of any duties inconsistent with
the Executive’s position (including status, office, title and reporting
requirements), authorities, duties or other responsibilities as contemplated by
Section 2 of this Agreement (it being understood that the Executive no longer
serving as Chief Executive Officer of a publicly held United States corporation
shall constitute Good Reason);

 

(ii)           the relocation of the Principal Place of Employment to a location
more than fifty (50) miles from the Principal Place of Employment;

 

(iii)          a material reduction in any element of the Executive’s
compensation as set forth in Section 4(a)-(h) hereof, other than in connection
with a Company-wide reduction of such benefits; or

 

(iv)          a material breach by the Company of any provision of this
Agreement;

 

provided, in any case, that the Company shall have thirty (30) business days
from the date on which the Company receives the Executive’s Notice of
Termination for Good Reason to remedy any such occurrence otherwise constituting
Good Reason.

 

(e)           Without reliance upon Section 6(b), 6(c) or 6(d), either party
hereto may terminate this Agreement during the Base Term at any time by giving
the other no less than thirty (30) days’ and no more than sixty (60) days’ prior
written notice, in accordance with Section 7 hereof, of such party’s intent to
so terminate this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.             Termination Procedure.

 

(a)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive (other than termination pursuant
to Section 6(a) hereof) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12 hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that shall
indicate the specific termination provision in this Agreement relied upon and if
Section 6(b), 6(c) or 6(d) is relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

(b)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated pursuant to Section 6(a) above, the date of
the Executive’s death, (ii) if the Executive’s employment is terminated pursuant
to Section 6(b) above, thirty (30) days after the date Notice of Termination is
given (provided that the Executive shall not have returned to the performance of
his duties on a full-time basis during such thirty (30) day period), (iii) if
the Executive’s employment is terminated pursuant to Section 6(c)(i) above, the
date specified in the Notice of Termination, (iv) if the Executive’s employment
is terminated pursuant to Section 6(c)(ii) or (iii) above, thirty (30) days
after the date on which a Notice of Termination is given, (v) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall be not earlier than thirty (30) days following
the date on which Notice of Termination is given and not later than sixty (60)
days following the date on which Notice of Termination is given; provided,
however, that, if within ten (10) days after any Notice of Termination under
Section 6(b),(c) or (d) is given the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning such termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding and
final arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected).

 

(c)           Compensation During Dispute.  If a purported termination occurs
during the Term, and such termination is disputed in accordance with
subsection (b) of this Section 7, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary, if applicable)
and continue the Executive as a participant in all compensation, benefit and
insurance plans in which the Executive was participating when the notice giving
rise to the dispute was given, until the Date of Termination, determined in
accordance with subsection (b) of this Section 7.  Amounts paid under this
Section 7(c) are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

 

8.             Compensation upon Termination or During Disability.

 

(a)           Accrued Obligation Defined.  For purposes of this Agreement,
payment of the “Accrued Obligation” shall mean payment by the Company to the
Executive (or his designated beneficiary or legal representative, as
applicable), when due, of all vested benefits to which the Executive is entitled
under the terms of the employee benefit plans in which the Executive is a
participant as of the Date of Termination and a lump sum amount in cash equal to
the sum of (i) the Executive’s Base Salary or Ancillary Term Compensation, as
the case may be,

 

7

--------------------------------------------------------------------------------


 

through the Date of Termination, (ii) any accrued vacation pay and (iii) any
other amounts due the Executive as of the Date of Termination, in each case to
the extent not theretofore paid.

 

(b)           Disability; Death.  Upon termination of the Executive’s employment
pursuant to Sections 6(a) or (b) hereof, the Company shall within thirty (30)
days pay to the Executive (or his designated beneficiary or legal
representative, if applicable) (i) the Accrued Obligation, and (ii) a lump sum
amount, in cash, equal to a pro rata portion to the Date of Termination of the
aggregate value of the contingent bonus award contemplated by
Section 4(b)(ii) of this Agreement, calculated as to such award by multiplying
the award that the Executive would have earned as of the last day of the Base
Term, assuming the achievement, at the expected value target level, of the
performance goals established with respect to such awards, by the fraction
obtained by dividing the number of full days during the Base Term through the
Date of Termination by the total number of days contained in the Base Term.

 

(c)           By the Company for Cause.  If during the Term the Executive’s
employment is terminated by the Company pursuant to Section 6(c) hereof, the
Company shall pay to the Executive the Accrued Obligation within thirty (30)
days following the Date of Termination.  Following such payment, the Company
shall have no further obligations to the Executive other than as may be required
by law or the terms of an employee benefit plan or stock option plan of the
Company.

 

(d)           By the Executive Without Good Reason.  If during the Term the
Executive terminates his employment for any reason other than Good Reason, the
Company shall pay to the Executive the Accrued Obligation within thirty (30)
days following the Date of Termination.  Following such payment, the Company
shall have no further obligations to the Executive other than as may be required
by law or the terms of an employee benefit plan or stock option plan of the
Company.

 

(e)           By the Company Without Cause or by the Executive for Good Reason. 
If during the Term the Executive’s employment is terminated by the Company other
than for Cause, death or Disability or if the Executive terminates his
employment for Good Reason, then

 

(i)            the Company shall pay the Executive the Accrued Obligation;

 

(ii)           the Company shall pay to the Executive a lump sum amount equal to
his Base Salary and Ancillary Term Compensation (at the rate in effect as of the
Date of Termination) for the remainder of the Base Term and the Ancillary Term;

 

(iii)          all equity-based awards then held by Executive shall become fully
vested and exercisable as of the Notice of Termination;

 

(iv)          the Company shall continue to provide to the Executive the
benefits described in Section 4(f), to the extent legally permitted, until the
end of the Term (and the Executive shall, upon termination of health plan
coverage under this Section and to the extent permitted by applicable law, have
the right to elect COBRA continuation coverage under Section 4980B of the Code
(“COBRA Coverage”)); provided that the benefits described in this
Section 8(e)(iv) shall be reduced to the extent benefits of the same type are
received by, or made available at no greater cost to, the Executive under any
group plan, whether by reason of new employment, participation in

 

8

--------------------------------------------------------------------------------


 

a spouse’s plan or otherwise, during such period, and provided, further, that
the Executive shall have the obligation to notify the Company that he is
entitled to receive such benefits;

 

(v)           the committee (as defined in the Stewart & Stevenson
Services, Inc. 1988 Nonstatutory Stock Option Plan) shall deem Executive’s
termination of employment as a retirement under the Stewart & Stevenson
Services, Inc. 1988 Nonstatutory Stock Option Plan; and

 

(vi)          the Company shall pay to the Executive a lump sum amount, in cash,
equal to the aggregate value of the Discretionary Bonus award contemplated by
Section 4(b)(ii) that the Executive would have earned as of the last day of the
Base Term, assuming the achievement, at the expected value target level, of the
performance goals established with respect to such award (it being understood
that such amount is $750,000); and

 

(vii)         if the Executive’s employment is terminated before he has been
granted the stock option contemplated by Section 4(d), then in lieu of granting
such stock option the Company shall pay to the Executive a lump sum payment, in
cash, equal to the Black-Scholes value, as reasonably determined by the Company
as of February 1, 2006, of an option to purchase 5,000 shares of the Company’s
common stock, assuming for this purpose the option was granted on February 1,
2006, the per share exercise price under the option is the fair market value of
a share of the Company’s common stock on the date of Executive’s termination,
the option has the same terms and conditions as applied to the option granted by
the Company to the Executive on March 31, 2004 (other than the number of shares
subject to the option), and the option remains outstanding for the full ten year
term; and utilizing the risk free interest rate, dividend yield, and expected
volatility assumptions used by the Company for purposes of valuing stock options
for its 2005 fiscal year as reflected in its fiscal year 2005 Form 10-K filed
with the Securities and Exchange Commission.

 

The Company agrees that, if the Executive’s employment with the Company
terminates during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to this Section 8.  Further, except with
respect to the benefits provided pursuant to clause (iv) above, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.  Satisfaction of the
obligations to the Executive under Sections 8(b) and 8(e) of this Agreement is
contingent upon the Executive’s (or, if applicable, his designated beneficiary
or legal representative’s) execution of a release substantially in the form of
Exhibit A hereto.

 

9.             Confidential Information; Non-Competition; Non-Solicitation.

 

(a)           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets,  and information,
knowledge or data relating to the Company and its businesses treated as
confidential by the Company, which shall have been obtained by the Executive
during the Executive’s employment by the Company and which shall not have been
or hereafter become public knowledge (other than by acts by the Executive or

 

9

--------------------------------------------------------------------------------


 

representatives of the Executive in violation of this Agreement) (hereinafter
being collectively referred to as “Confidential Information”).  The Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such trade
secrets, information, knowledge or data to anyone other than the Company and
those designated by the Company.  Any termination of the Executive’s employment
or of this Agreement shall have no effect on the continuing operation of this
Section 9(a).  The Executive agrees to return all Confidential Information,
including all photocopies, extracts and summaries thereof, and any such
information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his employment hereunder for any reason.

 

(b)           Non-Competition.  During the Employment Period and for a period of
two (2) years following the Date of Termination (such period following the
Employment Period, the “Restricted Period”), the Executive shall not engage in
Competition, as defined below, with the Company; provided, that it shall not be
a violation of this Section 9(b) for the Executive to become the registered or
beneficial owner of up to one percent (1%) of any class of the capital stock of
a corporation registered under the Securities Exchange Act of 1934, as amended,
provided that the Executive does not actively participate in the business of
such corporation until such time as this covenant expires.

 

For purposes of this Agreement, Competition by the Executive shall mean the
Executive’s engaging in, or otherwise directly or indirectly being employed by
or acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other business or
organization which competes, directly or indirectly, with the business of the
Company as the same shall be constituted at any time during the Employment
Period.

 

(c)           Non-Solicitation.  During the Restricted Period, the Executive
agrees that he will not, directly or indirectly, for his benefit or for the
benefit of any other person, firm or entity, do any of the following:

 

(i)            solicit from any customer doing business with the Company as of
the Date of Termination, business of the same or of a similar nature to the
business of the Company with such customer;

 

(ii)           solicit from any known potential customer of the Company business
of the same or of a similar nature to that which has been the subject of a known
written or oral bid, offer or proposal by the Company, or of substantial
preparation with a view to making such a bid, proposal or offer, within six
(6) months prior to such Date of Termination;

 

(iii)          solicit the employment or services of, or hire, any person who
was known to be employed by or was a known consultant to the Company upon the
Date of Termination, or within six (6) months prior thereto; or

 

(iv)          otherwise knowingly interfere with the business or affairs of the
Company.

 

10

--------------------------------------------------------------------------------


 

The Executive and the Company agree and acknowledge that the Company has a
substantial and legitimate interest in protecting the Company’s Confidential
Information and goodwill.  The Executive and the Company further agree and
acknowledge that the provisions of this Section 9 are reasonably necessary to
protect the Company’s legitimate business interests and are designed to protect
the Company’s Confidential Information and goodwill.

 

The Executive agrees that the scope of the restrictions as to time, geographic
area, and scope of activity in this Section 9 are reasonably necessary for the
protection of the Company’s legitimate business interests and are not oppressive
or injurious to the public interest.  The Executive agrees that in the event of
a breach or threatened breach of any of the provisions of this Section 9 the
Company shall, notwithstanding Section 14 hereof, be entitled to injunctive
relief against the Executive’s activities to the extent allowed by law.  The
Executive further agrees that any breach or threatened breach of any of the
provisions of Section 9(a) would cause irreparable injury to the Company for
which it would have no adequate remedy at law.

 

(d)           Publicity.  The Executive agrees that the Company may use, and
hereby grants the Company the nonexclusive and worldwide right to use, the
Executive’s name, picture, likeness, photograph, signature or any other
attribute of the Executive’s persona (all of such attributes are hereafter
collectively referred to as “Persona”) in any media for any advertising,
publicity or other purpose at any time during the Restricted Period.  The
Executive agrees that such use of his Persona will not result in any invasion or
violation of any privacy or property rights the Executive may have; and the
Executive agrees that he will receive no additional compensation for the use of
his Persona.  The Executive further agrees that any negatives, prints or other
material for printing or reproduction purposes prepared in connection with the
use of his Persona by the Company shall be and are the sole property of the
Company.

 

10.           Indemnification; Legal Fees.  The Company shall indemnify the
Executive to the fullest extent permitted by the laws of the Company’s state of
incorporation in effect at that time, or certificate of incorporation and
by-laws of the Company, whichever affords the greater protection to the
Executive, for any judgments, penalties, fines, settlements and reasonable
expenses (including, without limitation, reasonable attorneys’ fees and costs)
incurred by the Executive in connection with any action, suit or proceeding,
threatened or pending, to which he may be made a party by reason of his being a
director, officer or advisor, as contemplated hereby, whether incurred during or
after the Term.  The Executive will be entitled to any insurance policies the
Company may elect to maintain generally for the benefit of its officers,
directors or advisors against all costs, charges and expenses incurred in
connection with any action, suit or proceeding, threatened or pending,  to which
he may be made a party by reason of being a director, officer or advisor of the
Company.

 

11.           Successors; Binding Agreement.

 

(a)           Company’s Successors.  This Agreement shall be binding upon the
Company and any successor thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise).  As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets or any entity which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law or by contract.

 

11

--------------------------------------------------------------------------------


 

(b)           Executive’s Successors.  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amounts are payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there is
no such designee, to the Executive’s estate.

 

12.           Notices.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If the Executive: At the last address on the books and records of the Company

 

If to the Company:
Stewart & Stevenson Services, Inc.
2707 North Loop West
Houston, TX 77008-1088
Attention:              Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

13.           Amendment or Modification; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and such officer of
the Company as may be specifically designated by the Board or the Compensation
Committee of the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in Agreement.

 

14.           Arbitration.  Any dispute or controversy arising out of or
relating to this Agreement, including without limitation, any and all disputes,
claims (whether in tort, contract, statutory or otherwise), breaches or
disagreements concerning the interpretation or application of the provisions of
this Agreement shall be resolved by arbitration before a panel of three
arbitrators and administered by the American Arbitration Association (“AAA”)
under its Rules For Resolution Of Employment Disputes then in effect.   Within
ten (10) business days of the initiation of an arbitration hereunder, the
Company and the Executive will each separately designate an arbitrator, and
within twenty (20) business days of selection, the appointed arbitrators will
appoint a neutral arbitrator.  All arbitrators shall be members of the National
Panel of Employment Arbitrators maintained by the AAA.  The arbitrators shall
issue their written decision (including a statement of finding of facts) within
thirty (30) days from the date of the close of the arbitration hearing.  The
decision of the arbitrators selected hereunder will be final and binding on both
parties.  This arbitration provision is expressly made pursuant to and shall be
governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement
or

 

12

--------------------------------------------------------------------------------


 

successor statute).  Pursuant to Section 9 of the Federal Arbitration Act, the
Company and the Executive agree that a judgment of the United States District
Court for the Southern District of Texas may be entered upon the award made
pursuant to the arbitration.  The Company shall pay to the Executive all
reasonable legal fees and expenses, when incurred by the Executive, in
contesting or disputing any termination of employment or seeking to obtain or
enforce any right, payment or benefit provided by this Agreement, regardless of
outcome, unless a final decision is rendered that such claim was not brought by
the Executive in good faith.

 

15.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas without regard to its conflicts of law principles.

 

16.           Miscellaneous.  All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections.  The
obligations of the parties under Sections 4, 8, 9, 10, 11, 12, 14, 15, 16, 17,
18, 19 and 20 hereof shall survive the expiration of the Term to the extent they
may be applicable by their terms.  The compensation and benefits payable to the
Executive or his beneficiary under Section 8 of this Agreement shall be in lieu
of any other severance benefits to which the Executive may otherwise be entitled
upon his termination of employment under any severance plan, program, policy,
practice or arrangement of the Company other than the Severance Agreement, and
the Executive shall not be entitled to receive any benefits under
Section 8(e) hereof if he is eligible to receive benefits under the Severance
Agreement (it being understood that upon the expiration of the Term of the
Severance Agreement prior to the Executive’s termination of employment with the
Company for any reason, Executive may thereafter claim benefits under this
Agreement).

 

17.           SECTION 409A OF THE CODE.  To the extent that any payment or
benefit under this Agreement would be deemed to be deferred compensation subject
to the requirements of Section 409A of the Code that does not comply with such
requirements, the Company and the Executive shall amend this Agreement (in a
manner that as closely as practicable achieves the original intent of this
Agreement) so that such payment or benefit will be made in accordance with such
requirements.  Without limiting the generality of the foregoing, in the event
that it is determined that any payment pursuant to Sections 7 and 8 that is to
otherwise be made upon or shortly following termination of employment cannot be
made prior to the six-month anniversary of such termination because the
Executive is a “key employee” (as defined in Section 1.409A-1(i)(1) of the
regulations under Section 409A of the Code), such payment shall be paid on the
first business day following such six-month anniversary.  To the extent that the
benefits to be provided to the Executive under Section 8(e)(iv) are so delayed,
the Company shall use its reasonable best efforts to provide that such benefits
shall be reinstated as if in effect as of the date of Executive’s termination
(e.g., for purposes of any pre-existing condition) immediately following the six
month anniversary of Executive’s termination of employment.  The parties agree
that the Executive shall be entitled to COBRA Coverage during the six month
period following the date of Executive’s termination, and the Company agrees to
reimburse the Executive for any Company portions of such COBRA Coverage which
the Company is obligated to pay pursuant to this Agreement in the seventh month
following the Date of Termination.

 

18.           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect throughout the Term.  Should any one or

 

13

--------------------------------------------------------------------------------


 

more of the provisions of this Agreement be held to be excessive or unreasonable
as to duration, geographical scope or activity, then that provision shall be
construed by limiting and reducing it so as to be reasonable and enforceable to
the extent compatible with the applicable law.

 

19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

20.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and, as
of the Effective Date, supersedes all prior agreements (including, without
limitation, the 2004 Agreement), promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; provided, however, that
the Executive’s stock option agreements and Severance Agreement shall not be
superseded hereby but shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

 

STEWART & STEVENSON SERVICES, INC.

 

 

 

 

 

 

 

By

/s/ Carl B. King

 

 

 

Carl B. King

 

 

 

Senior Vice President, Secretary,

 

 

 

and General Counsel

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Max L. Lukens

 

 

Max L. Lukens

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

The Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company and its affiliated companies and their directors,
officers, employees and representatives, (collectively “Releasees”), from any
and all claims, liabilities, obligations, damages, causes of action, demands,
costs, losses and/or expenses (including attorneys’ fees) of any nature
whatsoever, whether known or unknown, including, but not limited to, rights
arising out of alleged violations of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, or any tort, or any
legal restrictions on the Company’s right to terminate employees, or any
federal, state or other governmental statute, regulation, or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, and
the Federal Age Discrimination in Employment Act, which the Executive claims to
have against any of the Releasees.  In addition, the Executive waives all rights
and benefits afforded by any state laws which provide in substance that a
general release does not extend to claims which a person does not know or
suspect to exist in his favor at the time of executing the release which, if
known by him, must have materially affected the Executive’s settlement with the
other person.  The only exception to the foregoing are claims and rights that
may arise after the date of execution of this Release.

 

The Executive represents and acknowledges that in executing this Release he does
not rely and has not relied upon any representation or statement, oral or
written, not set forth herein or in the Agreement made by any of the Releasees
or by any of the Releasees’ agents, representatives or attorneys with regard to
the subject matter, basis or effect of this Release, the Agreement or otherwise.

 

The Executive represents and agrees that he fully understands his right to
discuss all aspects of this Release with his private attorney, that to the
extent, if any, that he desires, he has availed himself of this right, that he
has carefully read and fully understands all of the provisions of this Release
and that he is voluntarily entering into this Release.

 

AGREED AND ACCEPTED, on this            day of                             ,
20   .

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------